            Case 6:21-cv-00137-ADA Document 1 Filed 02/09/21 Page 1 of 19




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION



 COMPUTER CIRCUIT OPERATIONS LLC,

                                         Plaintiff,            Case No.: 6:21-cv-00137

                         v.

 CADENCE DESIGN SYSTEMS, INC.,
                                                                Jury Trial Demanded
                                       Defendant.


                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Computer Circuit Operations LLC (“CCO”) hereby files Complaint for patent

infringement against Defendant Cadence Design Systems, Inc. (“Cadence” or “Defendant”) and

alleges as follows:

                                             PARTIES

       1.       Plaintiff CCO is a limited liability company organized and existing under the laws

of the State of New York, having its principal place of business at 1629 Sheepshead Bay Road,

Floor 2, Brooklyn, New York, 11235.

       2.       On information and belief, Defendant Cadence is a corporation organized and

existing under the laws of the State of Delaware and may be served with process through its

registered agent in Texas, CT Corp System, 350 N. St. Paul Street, Dallas, TX 75201.

                                 JURISDICTION AND VENUE

       3.       This is an action under the patent laws of the United States, 35 U.S.C. §§ 1, et

seq., for infringement by Cadence of claims of U.S. Patent Nos. 6,480,021, 6,820,234,

7,107,386, 7,278,069, and 7,426,603 (“the Patents-in-Suit”).


                                                  1
            Case 6:21-cv-00137-ADA Document 1 Filed 02/09/21 Page 2 of 19




       4.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

       5.       Cadence is subject to personal jurisdiction of this Court because, inter alia, on

information and belief, independently and/or via its agents, (i) Cadence does business in Texas;

(ii) Cadence sells and offers for sale its products in Texas, (iii) Cadence sells and offers for sale

its products by using distributors and sales representatives located in Texas; and/or (iv) Cadence

places its products in the stream of commerce with intent or knowledge that those products

would end up in Texas.

       6.       Venue is proper in this district under 28 U.S.C. § 1400(b) because (i) Cadence has

committed and continues to commit acts of patent infringement by, inter alia, offering for sale

and selling, on their own and as part of a device, infringing Cadence products; and (ii) has a

regular and established place of business in this district, including at 12301 Research Boulevard,

Building V – Suite 200, Austin, TX 78759.

                                         BACKGROUND

       7.       On November 12, 2002, the United States Patent and Trademark Office duly and

lawfully issued U.S. Patent No. 6,480,021 (“the ’021 Patent”), entitled “Transmitter Circuit

Comprising Timing Deskewing Means.”

       8.       Alexander Roger Deas, Vasily Grigorievich Atyunin, and Igor Anatolievich

Abrossimov, invented the technology claimed in the ’021 Patent.

       9.       On November 16, 2004, the United States Patent and Trademark Office duly and

lawfully issued U.S. Patent No. 6,820,234 (“the ’234 Patent”), entitled “Skew Calibration Means

And A Method Of Skew Calibration.”

       10.      Alexander Roger Deas, Ilya Valerievich Klotchkov, Igor Anatolievich




                                                  2
            Case 6:21-cv-00137-ADA Document 1 Filed 02/09/21 Page 3 of 19




Abrossimov, and Vasily Grigorievich Atyunin invented the technology claimed in the ’234

Patent.

          11.   On September 12, 2006, the United States Patent and Trademark Office duly and

lawfully issued U.S. Patent No. 7,107,386 (“the ’386 Patent”), entitled “Memory Bus Arbitration

Using Memory Bank Readiness.”

          12.   Stephen Clark Purcell and Scott Kimura invented the technology claimed in the

’386 Patent.

          13.   On October 2, 2007, the United States Patent and Trademark Office duly and

lawfully issued U.S. Patent No. 7,278,069 (“the ’069 Patent”), entitled “Data Transmission

Apparatus For High-Speed Transmission Of Digital Data and Method For Automatic Skew

Calibration.”

          14.   Igor Anatolievich Abrosimov, Vasily Grigorievich Atyunin, Alexander Roger

Deas, and Ilya Vasilievich Klotchkov invented the technology claimed in the ’069 Patent.

          15.   On September 16, 2008, the United States Patent and Trademark Office duly and

lawfully issued U.S. Patent No. 7,426,603 (“the ’603 Patent”), entitled “Memory Bus Arbitration

Using Memory Bank Readiness.”

          16.   Stephen Clark Purcell and Scott Kimura invented the technology of the ’603

Patent.

          17.   CCO is the assignee and owner of the right, title, and interest in and to the

Patents-in-Suit, including the right to assert all causes of action arising under said patents and the

right to any remedies for infringement.

                                              NOTICE

          18.   By letter dated April 30, 2019, CCO notified Cadence of the existence of the




                                                  3
          Case 6:21-cv-00137-ADA Document 1 Filed 02/09/21 Page 4 of 19




Patents-in-Suit, and of infringement of the ’234; ’386; ’069; and ’603 Patents by Cadence.

CCO’s letter identified exemplary infringing Cadence products and an exemplary infringed

claim for each of the Patents-in-Suit. CCO’s April 30, 2019 letter invited Cadence to hold a

licensing discussion with CCO.

       19.     By letter dated May 31, 2019, Cadence responded that it was “not aware of any

Cadence products reading on CCO’s patents.”

                                           LICENSING

       20.     As of the time of this Complaint, CCO has entered into licensing agreements

relating to the Patents-in-Suit with at least Arastu Systems, NVIDIA, Qualcomm, Via

Technologies, Rockchip, and Socionext.

                    COUNT I: INFRINGEMENT OF THE ’021 PATENT

       21.     Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

       22.     On information and belief, Cadence has infringed the ’021 Patent pursuant to 35

U.S.C. § 271(a), literally or under the doctrine of equivalents, by making, using, offering to sell,

selling in the United States, or importing into the United States DDR3, DDR4, LPDDR3, and

LPDDR4 memory controller systems (“DDR Controller”), individually or as part of a processor

or System-on-Chip (collectively, “Accused Cadence Products).

       23.     On information and belief, Cadence has infringed at least claim 11 of the ’021

Patent by performing a method of eliminating skew caused by inter-symbol interference and

cross-talk influence in the transmission line for high-speed transmission of digital data by

modifying delays at each DQ line of an exemplary DDR Controller, such as an

LPDDR4/LPDDR4x Controller incorporated in the Accused Cadence Products, including during

regular operation and during development, design, testing, and verification of the Accused




                                                  4
          Case 6:21-cv-00137-ADA Document 1 Filed 02/09/21 Page 5 of 19




Cadence Products, in part because they operate in compliance with LPDDR4 JEDEC standard.

Ex. 1 at 1-2 (Denali High-Speed DDR PHY IP for TSMC 22ULP, Design IP DATASHEET,

Cadence, Mar. 2020); Ex. 8 at 195 (JEDEC Standard, LPDDR4, JESD209-4B, Feb. 2017); Ex.

12 at 164 (DDR PHY Interface, DFI 4.0 Specification, Version 4.0); Ex. 16 (intel.cn website).

       24.     On information and belief, the Cadence DDR Controller continuously transmits

data through each transmission line, such as DQ transmission line, provided by at least one

driver. Ex. 1 at 1-2 (Denali High-Speed DDR PHY IP for TSMC 22ULP, Design IP

DATASHEET, Cadence, Mar. 2020); Ex. 2 at 35, 37 (Cadence Design IP PHY User’s Manual,

Nov. 2011); Ex. 8 at 195 (JEDEC Standard, LPDDR4, JESD209-4B, Feb. 2017); Ex. 12 at 164

(DDR PHY Interface, DFI 4.0 Specification, Version 4.0); Ex. 13 at 67 (C. Kim et al., High-

Bandwidth Memory Interface).

       25.     On information and belief, the Cadence DDR Controllers measure a skew for the

transmitted DQ bit patterns by training write boundaries of a data eye during write leveling. Ex.

1 at 1 (Denali High-Speed DDR PHY IP for TSMC 22ULP, Design IP DATASHEET, Cadence,

Mar. 2020); Ex. 8 at 195 (JEDEC Standard, LPDDR4, JESD209-4B, Feb. 2017); Ex. 12 at 164

(DDR PHY Interface, DFI 4.0 Specification, Version 4.0).

       26.     On information and belief, the Cadence DDR Controller records and stores

information on skew caused by inter-symbol interference and cross-talk influence in the DQ

transmission lines for at least one data pattern transmitted through the transmission line. Ex. 8 at

195 (JEDEC Standard, LPDDR4, JESD209-4B, Feb. 2017); Ex. 12 at 164 (DDR PHY Interface,

DFI 4.0 Specification, Version 4.0); Ex. 16 (intel.cn website).

       27.     On information and belief, the Cadence DDR Controller generates and applies a

correction to the timing position of a signal transition between two logical levels, the correction




                                                 5
          Case 6:21-cv-00137-ADA Document 1 Filed 02/09/21 Page 6 of 19




being generated on the basis of the information stored in the storage means, so as to compensate

for the above skew. Ex. 1 at 1 (Denali High-Speed DDR PHY IP for TSMC 22ULP, Design IP

DATASHEET, Cadence, Mar. 2020); Ex. 8 at 195, 200 (JEDEC Standard, LPDDR4, JESD209-

4B, Feb. 2017); Ex. 12 at 164 (DDR PHY Interface, DFI 4.0 Specification, Version 4.0).

        28.     On information and belief, Cadence has induced, and continues to induce,

infringement of the ’021 Patent pursuant to 35 U.S.C. § 271(b), by actively and knowingly

inducing, directing, causing, and encouraging others, including, but not limited to, its customers

and end users, to make, use, sell, and/or offer to sell in the United States, and/or import into the

United States, the Accused Cadence Products that incorporate the DDR Controller. Cadence had

the knowledge of the ’021 Patent, at least from the time of receiving CCO’s April 30, 2019,

notice of infringement, and acted with specific intent to encourage its customers and end users to

make, use, sell, and/or offer to sell in the United States and/or import into the United States the

infringing instrumentalities described above, including by providing the DDR Controller,

corresponding technical documentation, and assisting customers with integrating, testing, and

verification thereof.

        29.     On information and belief, Cadence has committed the foregoing infringing

activities without a license.

        30.     On information and belief, Cadence’s infringing activities commenced within six

years prior to the filing of this complaint, entitling CCO to past damages.

                    COUNT II: INFRINGEMENT OF THE ’234 PATENT

        31.     Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

        32.     On information and belief, Cadence has infringed the ’234 Patent pursuant to 35

U.S.C. § 271(a), literally or under the doctrine of equivalents, by making, using, offering to sell,




                                                  6
          Case 6:21-cv-00137-ADA Document 1 Filed 02/09/21 Page 7 of 19




selling in the United States, or importing into the United States the Accused Cadence Products.

       33.     For example, on information and belief, Cadence has infringed at least claim 28

of the ’234 Patent by making, using, offering to sell, selling in the United States, or importing

into the United States the Accused Cadence Products that include the DDR Controller, such as

DDR3, DDR3L, DDR4, LPDDR3, LPDDR4, and LPDDR4x Memory Controller Systems, with

a timing uncertainty reduction system for calibration of a high speed communication apparatus,

including during development, design, testing, and verification of the DDR Controller. Ex. 1 at

1-2 (Denali High-Speed DDR PHY IP for TSMC 22ULP, Design IP DATASHEET, Cadence,

Mar. 2020); Ex. 10 at 8, 31, 37 (JEDEC Standard, DDR4 SDRAM, JESD79-4, Sept. 2012).

       34.     On information and belief, an exemplary DDR Controller reduces timing

uncertainty in DDR3, DDR3L, DDR4, LPDDR3, LPDDR4, and LPDDR4x memory

transmission including calibration using the Multi-Purpose Register (MPR), read centering, write

centering, and write leveling. Ex. 15 (systemverilog.io); Ex. 9 at 17, 42, 48-51 (JEDEC

Standard, DDR3 SDRAM, JESD79-3C, Nov. 2008); Ex. 8 at 26, 190 (JEDEC Standard,

LPDDR4, JESD209-4B, Feb. 2017); Ex. 7 at 61, 68 (JEDEC Standard, LPDDR3, JESD209-3C,

Aug. 2015); Ex. 12 at 55 (DDR PHY Interface, DFI 4.0 Specification, Version 4.0).

       35.     On information and belief, the DDR Controller comprises at least one driving

register for latching transmitted DQ signals, with a plurality of inputs and outputs. Ex. 1 at 2

(Denali High-Speed DDR PHY IP for TSMC 22ULP, Design IP DATASHEET, Cadence, Mar.

2020); Ex. 2 at 39-41 (Cadence Design IP PHY User’s Manual, Nov. 2011); Ex. 13 at 67 (C.

Kim et al., High-Bandwidth Memory Interface).

       36.     On information and belief, the DDR Controller further comprises at least one

receiving register for latching received DQ signals, with a plurality of inputs and outputs. Ex. 1




                                                 7
          Case 6:21-cv-00137-ADA Document 1 Filed 02/09/21 Page 8 of 19




at 2 (Denali High-Speed DDR PHY IP for TSMC 22ULP, Design IP DATASHEET, Cadence,

Mar. 2020); Ex. 2 at 42, 118, 142 (Cadence Design IP PHY User’s Manual, Nov. 2011); Ex. 14

at 13, 19-20 (Technical Note, High-Speed DRAM Controller Design, Micron); Ex. 13 at 67 (C.

Kim et al., High-Bandwidth Memory Interface).

       37.      On information and belief, the DDR Controller includes a main clock (such as the

MC Clock) for generating a main clock signal. Ex. 1 at 2 (Denali High-Speed DDR PHY IP for

TSMC 22ULP, Design IP DATASHEET, Cadence, Mar. 2020); Ex. 2 at 49 (Cadence Design IP

PHY User’s Manual, Nov. 2011); Ex. 12 at 120 (DDR PHY Interface, DFI 4.0 Specification,

Version 4.0).

       38.      On information and belief, the DDR Controller includes a reference clock, such as

an internal clock or a DLL clock, for generating a reference signal for calibrating the receiving

register or registers, such as during DQ read centering/read training; said reference clock being

associated with the main clock signal. Ex. 1 at 2 (Denali High-Speed DDR PHY IP for TSMC

22ULP, Design IP DATASHEET, Cadence, Mar. 2020); Ex. 2 at 39, 42, 103-105 (Cadence

Design IP PHY User’s Manual, Nov. 2011); Ex. 14 at 19-20 (Technical Note, High-Speed

DRAM Controller Design, Micron); Ex. 12 at 147 (DDR PHY Interface, DFI 4.0 Specification,

Version 4.0); Ex. 11 at 117-118 (DDR PHY Interface, DFI 3.1 Specification, Version 3.1); Ex.

15 (systemverilog.io website); Ex. 9 at 48-51 (JEDEC Standard, DDR3 SDRAM, JESD79-3C,

Nov. 2008); Ex. 8 at 190 (JEDEC Standard, LPDDR4, JESD209-4B, Feb. 2017); Ex. 7 at 61

(JEDEC Standard, LPDDR3, JESD209-3C, Aug. 2015).

       39.      On information and belief, the DDR Controller includes phase shift circuitry to

align the timing of the driving signals’ relative to the CK signal at the destination, such as phase

shift circuitry aligning the timing of the DQS signals via write leveling, or DQ signals following




                                                  8
          Case 6:21-cv-00137-ADA Document 1 Filed 02/09/21 Page 9 of 19




write centering. Ex. 1 at 1-2 (Denali High-Speed DDR PHY IP for TSMC 22ULP, Design IP

DATASHEET, Cadence, Mar. 2020); Ex. 2 at 39-40, 51 (Cadence Design IP PHY User’s

Manual, Nov. 2011); Ex. 15 (systemverilog.io website); Ex. 10 at 31-33 (JEDEC Standard,

DDR4 SDRAM, JESD79-4, Sept. 2012); Ex. 9 at 42-43 (JEDEC Standard, DDR3 SDRAM,

JESD79-3C, Nov. 2008); Ex. 8 at 186, 195 (JEDEC Standard, LPDDR4, JESD209-4B, Feb.

2017); Ex. 7 at 61, 68 (JEDEC Standard, LPDDR3, JESD209-3C, Aug. 2015).

        40.     On information and belief, Cadence has induced, and continues to induce,

infringement of the ’234 Patent pursuant to 35 U.S.C. § 271(b), by actively and knowingly

inducing, directing, causing, and encouraging others, including, but not limited to, its customers

and end users, to make, use, sell, and/or offer to sell in the United States, and/or import into the

United States, the Accused Cadence Products that incorporate the DDR Controller. Cadence had

the knowledge of the ’234 Patent, at least from the time of receiving CCO’s April 30, 2019,

notice of infringement, and acted with specific intent to encourage its customers and end users to

make, use, sell, and/or offer to sell in the United States and/or import into the United States the

infringing instrumentalities described above, including by providing the DDR Controller,

corresponding technical documentation, and assisting customers with integrating, testing, and

verification thereof.

        41.     On information and belief, Cadence has committed the foregoing infringing

activities without a license.

        42.     On information and belief, Cadence’s infringing activities commenced within six

years prior to the filing of this complaint, entitling CCO to past damages.

        43.     On information and belief, Cadence knew the ’234 Patent existed, knew of its

claims, and knew of Cadence’s infringing products while committing the foregoing infringing




                                                  9
         Case 6:21-cv-00137-ADA Document 1 Filed 02/09/21 Page 10 of 19




acts, thereby willfully, wantonly, and deliberately infringing the ’234 Patent.

                   COUNT III: INFRINGEMENT OF THE ’386 PATENT

       44.     Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

       45.     On information and belief, Cadence has infringed the ’386 Patent pursuant to 35

U.S.C. § 271(a), literally or under the doctrine of equivalents, by making, using, offering to sell,

selling in the United States or importing into the United States the Accused Cadence Products.

       46.     For example, on information and belief, Cadence has infringed at least claim 1 of

the ’386 Patent by making, using, offering to sell, selling in the United States or importing into

the United States the Accused Cadence Products, which include the DDR Controllers, such as

DDR3, DDR3L, DDR4, LPDDR2, LPDDR3, LPDDR4, and LPDDR4x Memory Controller

Systems, adapted to send a plurality of memory transactions over a memory bus to a memory

having a plurality of memory banks. Ex. 3 at 5, 9, 20, 12, 14, 17 (Cadence DDR Controller,

Product Datasheet, Dec. 2017); Ex. 9 at 15-16 (JEDEC Standard, DDR3 SDRAM, JESD79-3C,

Nov. 2008); Ex. 10 at 7 (JEDEC Standard, DDR4 SDRAM, JESD79-4, Sept. 2012); Ex. 6 at 12

(JEDEC Standard, LPDDR2, JESD209-2B, Feb. 2010); Ex. 7 at 16 (JEDEC Standard, LPDDR3,

JESD209-3C, Aug. 2015); Ex. 8 at 19 (JEDEC Standard, LPDDR4, JESD209-4B, Feb. 2017).

       47.     On information and belief, the DDR Controller comprises a queue comprising a

plurality of request stations, wherein each of the plurality of memory transactions is stored in one

of the request stations and is addressed to one of the plurality of memory banks. Ex. 3 at 11-14,

20 (Cadence DDR Controller, Product Datasheet, Dec. 2017); Ex. 9 at 33 (JEDEC Standard,

DDR3 SDRAM, JESD79-3C, Nov. 2008); Ex. 10 at 24 (JEDEC Standard, DDR4 SDRAM,

JESD79-4, Sept. 2012); Ex. 6 at 80 (JEDEC Standard, LPDDR2, JESD209-2B, Feb. 2010); Ex. 8

at 246 (JEDEC Standard, LPDDR4, JESD209-4B, Feb. 2017).




                                                 10
         Case 6:21-cv-00137-ADA Document 1 Filed 02/09/21 Page 11 of 19




       48.     On information and belief, the DDR Controller includes an arbiter, such as the

memory controller IP block, coupled to each of the plurality of request stations, adapted to select

any of the plurality of memory transactions. Ex. 3 at 12-13 (Cadence DDR Controller, Product

Datasheet, Dec. 2017).

       49.     On information and belief, the arbiter of the DDR Controller is configured to

generate a plurality of bank readiness signals, each bank readiness signal indicating the readiness

of one of the plurality of memory banks to accept a memory transaction, and, based on the bank

readiness signals, is configured to select one of the memory transactions for transmission over

the memory bus. Id.; Ex. 9 at 9, 55 (JEDEC Standard, DDR3 SDRAM, JESD79-3C, Nov.

2008); Ex. 10 at 82 (JEDEC Standard, DDR4 SDRAM, JESD79-4, Sept. 2012); Ex. 6 at 18, 79

(JEDEC Standard, LPDDR2, JESD209-2B, Feb. 2010); Ex. 7 at 16, 35 (JEDEC Standard,

LPDDR3, JESD209-3C, Aug. 2015); Ex. 8 at 18, 58 (JEDEC Standard, LPDDR4, JESD209-4B,

Feb. 2017).

       50.     On information and belief, Cadence has induced, and continues to induce,

infringement of the ’386 Patent pursuant to 35 U.S.C. § 271(b), by actively and knowingly

inducing, directing, causing, and encouraging others, including, but not limited to, its customers

and end users, to make, use, sell, and/or offer to sell in the United States, and/or import into the

United States, the DDR Controller. Cadence had the knowledge of the ’386 Patent, at least from

the time of receiving CCO’s April 30, 2019, notice of infringement, and acted with specific

intent to encourage its customers and end users to make, use, sell, and/or offer to sell in the

United States and/or import into the United States the infringing instrumentalities described

above, including by providing the DDR Controller, corresponding technical documentation, and

assisting customers with integrating, testing, and verification thereof.




                                                 11
         Case 6:21-cv-00137-ADA Document 1 Filed 02/09/21 Page 12 of 19




        51.     On information and belief, Cadence has committed the foregoing infringing

activities without a license.

        52.     On information and belief, Cadence’s infringing activities commenced within six

years prior to the filing of this complaint, entitling CCO to past damages.

        53.     On information and belief, Cadence knew the ’386 Patent existed, knew of its

claims, and knew of Cadence infringing products while committing the foregoing infringing acts,

thereby willfully, wantonly, and deliberately infringing the ’386 Patent.

                    COUNT IV: INFRINGEMENT OF THE ’069 PATENT

        54.     Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

        55.     On information and belief, Cadence has infringed the ’069 Patent pursuant to 35

U.S.C. § 271(a), literally or under the doctrine of equivalents, by making, using, offering to sell,

selling in the United States, or importing into the United States the Accused Cadence Products.

        56.     For example, on information and belief, Cadence has infringed at least claim 12

of the ’069 Patent by performing a method for automatic skew calibration of a transmission

apparatus for high speed transmission of digital data, comprising a transmitter and a receiver,

including during development, design, testing, and verification of the Accused Cadence

Products, which include the DDR Controllers, such as a DDR3, DDR3L, DDR4, LPDDR3,

LPDDR4 and LPDDR4x memory controllers that automatically calibrate skew. Ex. 3 at 5, 31,

33 (Cadence DDR Controller, Product Datasheet, Dec. 2017); Ex. 1 at 1-2 (Denali High-Speed

DDR PHY IP for TSMC 22ULP, Design IP DATASHEET, Cadence, Mar. 2020); Ex. 2 at 39,

51, 134 (Cadence Design IP PHY User’s Manual, Nov. 2011); Ex. 13 at 67 (C. Kim et al., High-

Bandwidth Memory Interface); Ex. 12 at 18-19 (DDR PHY Interface, DFI 4.0 Specification,

Version 4.0).




                                                  12
         Case 6:21-cv-00137-ADA Document 1 Filed 02/09/21 Page 13 of 19




       57.     The DDR Controller calibrates registers of the receiver in relation to a reference

clock edge. Ex. 1 at 2 (Denali High-Speed DDR PHY IP for TSMC 22ULP, Design IP

DATASHEET, Cadence, Mar. 2020); Ex. 2 at 37-39, 134 (Cadence Design IP PHY User’s

Manual, Nov. 2011); Ex. 12 at 16, 147 (DDR PHY Interface, DFI 4.0 Specification, Version

4.0); Ex. 14 at 19-20 (Technical Note, High-Speed DRAM Controller Design, Micron).

       58.     The DDR Controller calibrates propagation delays of registers of the transmitter,

using the calibrated registers of the receiver, such as the registers calibrated to receive the

samples of CK_t – CK_c during write leveling. Ex. 2 at 33, 39-41, 139-141 (Cadence Design IP

PHY User’s Manual, Nov. 2011); Ex. 12 at 57, 146-147, 190 (DDR PHY Interface, DFI 4.0

Specification, Version 4.0); Ex. 10 at 31 (JEDEC Standard, DDR4 SDRAM, JESD79-4, Sept.

2012); Ex. 9 at 42 (JEDEC Standard, DDR3 SDRAM, JESD79-3C, Nov. 2008); Ex. 8 at 186

(JEDEC Standard, LPDDR4, JESD209-4B, Feb. 2017); Ex. 1 at 2 (Denali High-Speed DDR

PHY IP for TSMC 22ULP, Design IP DATASHEET, Cadence, Mar. 2020).

       59.     On information and belief, the DDR Controller’s calibration is performed by

measuring time offsets between different signals that form a communication channel. Ex. 10 at

30-31, 33 (JEDEC Standard, DDR4 SDRAM, JESD79-4, Sept. 2012); Ex. 9 at 40, 42-43

(JEDEC Standard, DDR3 SDRAM, JESD79-3C, Nov. 2008); Ex. 8 at 186, 244 (JEDEC

Standard, LPDDR4, JESD209-4B, Feb. 2017); Ex. 7 at 68, 78 (JEDEC Standard, LPDDR3,

JESD209-3C, Aug. 2015); Ex. 2 at 33 (Cadence Design IP PHY User’s Manual, Nov. 2011); Ex.

1 at 1-2 (Denali High-Speed DDR PHY IP for TSMC 22ULP, Design IP DATASHEET,

Cadence, Mar. 2020); Ex. 15 (systemverilog.io); Ex. 12 at 190 (DDR PHY Interface, DFI 4.0

Specification, Version 4.0).

       60.     On information and belief, the DDR Controller applies the measured time offsets




                                                  13
         Case 6:21-cv-00137-ADA Document 1 Filed 02/09/21 Page 14 of 19




to compensate for the inter-signal skew by performing relative alignment of the measured offsets

to a main clock edge. Ex. 10 at 32 (JEDEC Standard, DDR4 SDRAM, JESD79-4, Sept. 2012);

Ex. 9 at 42-43 (JEDEC Standard, DDR3 SDRAM, JESD79-3C, Nov. 2008); Ex. 8 at 186

(JEDEC Standard, LPDDR4, JESD209-4B, Feb. 2017); Ex. 7 at 68 (JEDEC Standard, LPDDR3,

JESD209-3C, Aug. 2015); Ex. 1 at 1-2 (Denali High-Speed DDR PHY IP for TSMC 22ULP,

Design IP DATASHEET, Cadence, Mar. 2020); Ex. 2 at 39, 51 (Cadence Design IP PHY User’s

Manual, Nov. 2011).

        61.     On information and belief, Cadence has induced, and continues to induce,

infringement of the ’069 Patent pursuant to 35 U.S.C. § 271(b), by actively and knowingly

inducing, directing, causing, and encouraging others, including, but not limited to, its customers

and end users, to make, use, sell, and/or offer to sell in the United States, and/or import into the

United States, the Accused Cadence Products that incorporate the DDR Controller. Cadence had

the knowledge of the ’069 Patent, at least from the time of receiving CCO’s April 30, 2019,

notice of infringement, and acted with specific intent to encourage its customers and end users to

make, use, sell, and/or offer to sell in the United States and/or import into the United States the

infringing instrumentalities described above, including by providing the DDR Controller,

corresponding technical documentation, and assisting customers with integrating, testing, and

verification thereof.

        62.     On information and belief, Cadence has committed the foregoing infringing

activities without a license.

        63.     On information and belief, Cadence’s infringing activities commenced within six

years prior to the filing of this complaint, entitling CCO to past damages.

        64.     On information and belief, Cadence knew the ’069 Patent existed, knew of its




                                                 14
         Case 6:21-cv-00137-ADA Document 1 Filed 02/09/21 Page 15 of 19




claims, and knew of Cadence infringing products while committing the foregoing infringing acts,

thereby willfully, wantonly, and deliberately infringing the ’069 Patent.

                      COUNT V: INFRINGEMENT OF THE ’603 PATENT

       65.     Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

       66.     On information and belief, Cadence has infringed the ’603 Patent pursuant to 35

U.S.C. § 271(a), literally or under the doctrine of equivalents, by making, using, offering to sell,

selling in the United States or importing into the United States the Accused Cadence Products.

       67.     For example, on information and belief, Cadence’s Systems-on-Chips infringed at

least claim 16 of the ’603 Patent by performing a method of using a multiplexer to manage the

transmission of a plurality of memory transactions to a memory having a plurality of memory

banks, including during development, design, testing, and verification of the DDR Controllers,

such as a DDR3, DDR3L, DDR4, LPDDR2, LPDDR3, LPDDR4 and LPDDR4x. Ex. 4 at 16

(Cadence, FD-SOI: Ecosystem and IP Design); Ex. 3 at 12 (Cadence DDR Controller, Product

Datasheet, Dec. 2017); Ex. 9 at 15 (JEDEC Standard, DDR3 SDRAM, JESD79-3C, Nov. 2008);

Ex. 10 at 7 (JEDEC Standard, DDR4 SDRAM, JESD79-4, Sept. 2012); Ex. 6 at 12 (JEDEC

Standard, LPDDR2, JESD209-2B, Feb. 2010); Ex. 7 at 16 (JEDEC Standard, LPDDR3,

JESD209-3C, Aug. 2015); Ex. 8 at 19 (JEDEC Standard, LPDDR4, JESD209-4B, Feb. 2017).

       68.     On information and belief, the multiplexer used by the Cadence DDR Controller

comprises a plurality of multiplexer inputs for receiving the plurality of memory transactions and

a multiplexer output for sending each of the plurality of memory transactions to the memory. Id.

       69.     On information and belief, the Cadence DDR Controller receives a plurality of

memory transactions at the multiplexer inputs, wherein each memory transaction is addressed to

a corresponding memory bank, in accordance with the respective JEDEC standards for each




                                                 15
         Case 6:21-cv-00137-ADA Document 1 Filed 02/09/21 Page 16 of 19




DDR Controller. Ex. 3 at 12, 14 (Cadence DDR Controller, Product Datasheet, Dec. 2017); Ex.

9 at 33 (JEDEC Standard, DDR3 SDRAM, JESD79-3C, Nov. 2008); Ex. 10 at 24 (JEDEC

Standard, DDR4 SDRAM, JESD79-4, Sept. 2012); Ex. 6 at 145 (JEDEC Standard, LPDDR2,

JESD209-2B, Feb. 2010); Ex. 7 at 16 (JEDEC Standard, LPDDR3, JESD209-3C, Aug. 2015);

Ex. 8 at 246 (JEDEC Standard, LPDDR4, JESD209-4B, Feb. 2017).

       70.     On information and belief, the Cadence DDR Controller associates a priority with

each received memory transaction. Ex. 3 at 9, 12, 20 (Cadence DDR Controller, Product

Datasheet, Dec. 2017).

       71.     On information and belief, the DDR Controller generates a plurality of bank

readiness signals indicating the readiness of each memory bank available to accept a memory

transaction, wherein the plurality of bank readiness signals are based on the plurality of memory

transactions at the multiplexer inputs and the multiplexer output, in accordance with the

respective JEDEC standards for each DDR Controller. Ex. 3 at 12 (Cadence DDR Controller,

Product Datasheet, Dec. 2017); Ex. 9 at 18, 55 (JEDEC Standard, DDR3 SDRAM, JESD79-3C,

Nov. 2008); Ex. 10 at 9, 82 (JEDEC Standard, DDR4 SDRAM, JESD79-4, Sept. 2012); Ex. 6 at

18, 79 (JEDEC Standard, LPDDR2, JESD209-2B, Feb. 2010); Ex. 7 at 16, 35 (JEDEC Standard,

LPDDR3, JESD209-3C, Aug. 2015); Ex. 8 at 18, 58 (JEDEC Standard, LPDDR4, JESD209-4B,

Feb. 2017).

       72.     On information and belief, the Cadence DDR Controller sends each of the

plurality of memory transactions to its corresponding memory banks via the multiplexer output

based on the associated priorities and the bank readiness signals. Ex. 3 at 12 (Cadence DDR

Controller, Product Datasheet, Dec. 2017); Ex. 17 (community.cadence.com website); Ex. 5 at 2

(Denali Controller IP for DDR); Ex. 18 (chipestimate.com website).




                                                16
         Case 6:21-cv-00137-ADA Document 1 Filed 02/09/21 Page 17 of 19




        73.     On information and belief, the Cadence DDR Controller prioritizes each memory

transaction based on the memory transaction’s position in a queue. Ex. 3 at 12 (Cadence DDR

Controller, Product Datasheet, Dec. 2017).

        74.     On information and belief, Cadence has induced, and continues to induce,

infringement of the ’603 Patent pursuant to 35 U.S.C. § 271(b), by actively and knowingly

inducing, directing, causing, and encouraging others, including, but not limited to, its customers

and end users, to make, use, sell, and/or offer to sell in the United States, and/or import into the

United States the DDR Controller. Cadence had the knowledge of the ’603 Patent, at least from

the time of receiving CCO’s April 30, 2019, notice of infringement, and acted with specific

intent to encourage its customers and end users to make, use, sell, and/or offer to sell in the

United States and/or import into the United States the infringing instrumentalities described

above, including by providing the DDR Controller, corresponding technical documentation, and

assisting customers with integrating, testing, and verification thereof.

        75.     On information and belief, Cadence has committed the foregoing infringing

activities without a license.

        76.     On information and belief, Cadence’s infringing activities commenced within six

years prior to the filing of this complaint, entitling CCO to past damages.

        77.     On information and belief, Cadence knew the ’603 Patent existed, knew of its

claims, and knew of Cadence’s infringing products while committing the foregoing infringing

acts, thereby willfully, wantonly, and deliberately infringing the ’603 Patent.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff CCO prays for the judgment in its favor against Cadence, and

specifically, for the following relief:




                                                 17
         Case 6:21-cv-00137-ADA Document 1 Filed 02/09/21 Page 18 of 19




    A. Entry of judgment in favor of CCO against Cadence on all counts;

    B. Entry of judgment that Cadence has infringed the Patents-in-Suit;

    C. Entry of judgment that Cadence’s infringement of the the ’234; ’386; ’069; and ’603

        Patents has been willful;

    D. An order permanently enjoining Cadence from infringing the Patents-in-Suit;

    E. Award of compensatory damages adequate to compensate CCO for Cadence’s

        infringement of the Patent-in-Suit, in no event less than a reasonable royalty trebled as

        provided by 35 U.S.C. § 284;

    F. Award of CCO’s costs;

    G. Pre-judgment and post-judgment interest on CCO’s award; and

    H. All such other and further relief as the Court deems just or equitable.

                                    DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Fed. R. Civ. P., Plaintiff CCO hereby demands trial by jury in

this action of all claims so triable.



                                                   Respectfully Submitted,

February 9, 2021                               By: /s/ Raymond W. Mort, III
                                                  Dmitry Kheyfits
                                                  dkheyfits@kblit.com
                                                  Brandon G. Moore
                                                  bmoore@kblit.com
                                                  Daniel Sokoloff (Pro Hac Vice to be filed)
                                                  dsokoloff@kblit.com
                                                  KHEYFITS BELENKY LLP
                                                  108 Wild Basin Road, Suite 250
                                                  Austin, TX 78746
                                                  Tel: 737-228-1838
                                                  Fax: 737-228-1843

                                                   Andrey Belenky


                                                 18
Case 6:21-cv-00137-ADA Document 1 Filed 02/09/21 Page 19 of 19




                               New York State Bar No. 4524898
                               abelenky@kblit.com
                               Hanna G. Cohen (Pro Hac Vice to be filed)
                               hgcohen@kblit.com
                               New York State Bar No. 4471421
                               KHEYFITS BELENKY LLP
                               1140 Avenue of the Americas, 9th Floor
                               New York, New York 10036
                               Tel. (212) 203-5399
                               Fax. (212) 203-6445

                               Raymond W. Mort, III
                               Texas State Bar No. 00791308
                               raymort@austinlaw.com
                               THE MORT LAW FIRM, PLLC
                               100 Congress Ave, Suite 2000
                               Austin, TX 78701
                               Tel/Fax: (512)-677-6825

                               Attorneys for Plaintiff
                               Computer Circuit Operations LLC.




                              19
